United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 21, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-60839
                         Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

FREDRICK JOHNSON; BRIAN JOHNSON,

                                     Defendants-Appellants.

                       --------------------
          Appeals from the United States District Court
             for the Northern District of Mississippi
                     USDC No. 2:02-CR-126-1-D
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Fredrick and Brian Johnson appeal their convictions

for aiding and abetting the retaliation against a witness.

See 18 U.S.C. §§ 2, 1513(b)(2).    They contend that the evidence

was insufficient to support a finding that they acted with

an intent to retaliate, and Brian Johnson argues that his

inculpatory oral statement should have been suppressed.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-60839
                                -2-

     We hold that the evidence supports the jury’s finding beyond

a reasonable doubt that the Johnsons acted with an intent to

retaliate, particularly in light of Brian Johnson’s inculpatory

oral statement to that effect.   See United States v. Maggitt,

784 F.2d 590, 593-594 (5th Cir. 1986).

     We reject Brian Johnson’s claim that his statement should

have been suppressed based on his contention that it was

unreliable.   The issue of his oral statement’s reliability was

ultimately a question for the jury, which was free to find the

Government’s witnesses’ testimony on this issue credible.   See

United States v. Bermea, 30 F.3d 1539, 1552 (5th Cir. 1994).

     AFFIRMED.